Case 1:15-cv-10154-PAE Document 408 Filed 08/10/21 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FOCUS PRODUCTS GROUP INTERNATIONAL, LLC,
ZAHNER DESIGN GROUP LTD., HOOKLESS

SYSTEMS OF NORTH AMERICA, INC., SURE FIT 15 Civ. 10154 (PAE)
HOME PRODUCTS, LLC, SURE FITE HOME DECOR
HOLDINGS CORP., and SF HOME DECOR, LLC, ORDER
Plaintiffs,
-y-

KARTRI SALES COMPANY, INC., and MARQUIS
MILLS, INTERNATIONAL, INC.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On March 12, 2021, the Court set a briefing schedule for motions in limine. Dkt. 320.
On April 15, 2021, plaintiffs (“Focus”) filed five motions in limine, Dkts. 324-28; defendant
Kartri Sales Co., Inc. (“Kartri”) filed 12, Dkts, 330--337, 339, 341, 343, 344; and defendant
Marquis Mills, International, Inc. filed three. Dkts. 338, 340, 342. On August 5, 2021, the Court
issued a lengthy bench decision resolving Focus’s motions. As to Focus’s second motion in
limine, however, the Court permitted the defense to file short letters regarding two anticipated
defenses: one to the effect that Focus’s damages are limited by the Smallest Salable Patent
Practicing Unit (“SSPPU”) doctrine, the other to the effect that Focus’s products had a lack of
product markings. The defense has now submitted its letter regarding the SSPPU defense. !

In its second motion in limine, Focus claimed that defendants had forfeited their right to

pursue an SSPPU defense by first raising it their rebuttal expert report. That defense, Focus

 

' By order dated August 10, 2021, the Court extended defendants’ deadline to file a letter to the
product marking issue until August 19, 2021. Dkt. 406.
Case 1:15-cv-10154-PAE Document 408 Filed 08/10/21 Page 2 of 3

noted, had been raised too late to be disclosed to Focus’s damages expert prior to his submission
of an expert report. Dkt. 325. In opposing that motion, the defense claimed that this defense in
fact had been “fully developed in Defendants’ Motion to exclude testimony of John Elmore [the
plaintiff's expert] (Dkt. 342) as well as the Report of John Elmore (Dkt. 243-26).” Dkt. 381 at 2.
On the Court’s review of those exhibits, the Court did not find any portion of those materials that
preserved that argument. In the interests of due caution, however, in issuing the August 5, 2021
bench ruling, the Court noted that conceivably it had overlooked some aspect of those materials
that appropriately preserved an SSPPU-based defense. The Court accordingly authorized
defendants to submit a letter that cited, by docket, page, and line number, filings demonstrating
that the SSPPU defense was timely preserved.

In their newly filed letter, the defense points to two parts of the record that they claim
preserved an SSPPU defense. Dkt. 399. Far from “fully developing” this defense, neither,
however, did so at all.

First, defendants point to a June 20, 2017 supplemental response to an Interrogatory
which states, in relevant part: “Marquis contends that damages should be assessed on the
grommet profits currently costing $0.06 per unit and selling for $0.07 and a profit of $0.01 per
unit, where damages for the ‘078 patent are for one side or half a grommet.” Dkt. 399-1. That
spare sentence does not, however, properly preserve the SSPPU argument. It does not reference
SSPPU. And, importantly, it is directed to the defense’s damages position regarding the ‘078
design patent, which is not at issue in the upcoming trial.

Second, defendants poimt to their expert’s rebuttal report as to damages, which does
indeed refer to the SSPPU defense, see Dkt. 399-2. But it was that report which prompted

plaintiffs to move to preclude that defense as untimely raised, on the ground such a report was

 
Case 1:15-cv-10154-PAE Document 408 Filed 08/10/21 Page 3 of 3

too late a filing in which to first disclose such a defense. The Court’s invitation in its bench
ruling was to point to a portion of the record in which defendants had earfier raised the SSPPU
defense, not to again point to the defense expert’s rebuttal report. The Court reiterates that that
report came far too late to preserve this theory of damages, in that its disclosure of this damages
theory did not come until after the close of fact discovery and after plaintiffs had prepared their
expert report on damages.

Tn sum, despite the additional opportunity that the Court gave defendants to demonstrate
that their SSPPU defense was timely preserved, defendants have failed to do so. The Court thus

precludes defendants at trial from introducing evidence, or making arguments, about SSPPU.

fanf A. Enghn-

Paul A. Engelmayer |) ‘
United States District Judge

SO ORDERED.

Dated: August 10, 2021
New York, New York

 
